Citation Nr: 1114945	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2007, the Veteran was afforded an informal conference at the RO.  A report of this proceeding is of record.  In April 2010, the case was remanded to the RO for further development.


FINDING OF FACT

It is not shown that the veteran's current sinusitis is related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2005 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2005 letter.  

Post rating, an April 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the April 2010 letter and the opportunity for the Veteran to respond, the August 2010 supplemental statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment  records, VA medical records, the report of an April 2007 VA examination and the report of a May 2010 VA medical opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of any of the claims, is required.  

II.  Factual Background

The Veteran's service treatment records reflect that in August 2003, he was seen by medical personnel for complaints of sinus problems since coming back from Kuwait.  He had been back for 1 1/2 months.  He was sneezing a lot and was experiencing a very runny nose.  He also had yellow and sometimes greenish colored phlegm and itchy, watery eyes.  Physical examination did not show any tenderness to palpation of the sinuses or lymph nodes and there were no signs of infection.  The diagnostic assessment was seasonal allergies.  A subsequent July 2004 progress note shows that the Veteran was complaining of sinus problems over the last three days.  He complained of a runny nose and problems sleeping at night.  He reported no prior history of allergies and denied any headaches.  He had been taking Sudafed and allegra sporadically.  Physical examination did not show any drainage or exudates.  The diagnostic assessment was seasonal allergies.  

An October 2005 VA primary care note shows that the Veteran reported that his allergies and sinuses were bothering him a lot.  Physical examination showed that there was no tenderness to percussion or deep palpation over the frontal and maxillary sinuses.  The Veteran was diagnosed with probable allergies. 

A subsequent April 2006 VA progress note indicates that the Veteran still reported severe allergy symptoms, including difficulty sleeping secondary to congestion, nasal drainage, postnasal drip and sneezing.  ENT was to be consulted for possible allergy testing.   

In an April 2006 letter, the Veteran's wife indicated that the Veteran had been having difficulty with his sinuses/allergies since the middle of 2003.  The problems had progressively worsened and had increased his inability to sleep comfortably at night and in turn had kept her awake as well.  In a separate April 2006 letter, a former co-worker indicated that she had worked with the Veteran from 2002 to 2005 and had noticed that he had had problems with his right knee, as well as with his sinuses/allergies.  She noted that these were issues that had frequently prevented him from exceeding expectations, while causing him many problems at work.  In a third April 2006 letter, another former co-worker indicated that he noticed that the Veteran continued to have sinus/allergy problems, which affected him on a daily basis at work.  The co-worker noted that as he continued to work with the Veteran, he saw the same problems that the Veteran was experiencing, only worse, which in turn was causing his work performance to deteriorate.  

In another April 2006 letter, a VA nurse practitioner indicated that the Veteran had had a constant complaint of allergy/sinus symptoms and had been treated for such since October 2005.  The Veteran was currently on two medications and was still having difficulties.  An appointment with the ENT clinic was pending for an evaluation and possibly allergy testing.  

A June 2006 ENT clinic note indicates that the Veteran reported a history of worsening runny nose, sneezing, itchy eyes, dry eyes, watery eyes, occasional nagging cough (dry) for four months.  The Veteran noted that his symptoms were worse outside of work.  He also had a stuffy nose and a runny nose at nighttime.  Additionally, he had a scleral injection daily.  Physical examination showed that the nose contained slightly pale mucosa, with no pus, polyps or masses and a significant amount of clear mucus in the nasal passages.  There was also laryngeal mucus and mild interarytenoid edema.  The diagnostic assessment was 24 year old with allergic rhinitis and mild laryngophalangeal reflux leprosy.  

A March 2007 VA progress note indicates that the Veteran was experiencing allergy/sinus problems.   His eyes felt heavy, he was experiencing nasal drainage and congestion and he could not sleep.  He was also experiencing moderate frontal and cheek pressure.     

On April 2007 VA examination, the Veteran reported almost constant symptoms of runny nose, dry eyes, stuffy nose and sinuses.  This was perennial rather than seasonal and relieved to some extent by the use of Claritin and/or nasonex.  The Veteran also used a nasal saline spray, which helped.  He would also blow his nose frequently, occasionally having to get up at night to do so.  He had not used antibiotics for these symptoms.  

Physical examination revealed that the nasal passages were both more than 50 percent patent, though visibly hyperemic percussion of the facial sinuses produced tenderness.  The oropharynx was normal and a sinus CT scan was requested to rule out sinusitis.  The scan produced a diagnostic impression of right maxillary sinusitis and mild rhinitis.  The examiner's overall diagnostic impressions were right maxillary sinusitis and mild rhinitis.  

In a May 2007 rating decision, the RO granted service connection for allergic rhinitis. 

In a May 2010 VA medical opinion, a VA physician noted that the April 2007 VA physician had been able to diagnose sinusitis, both on physical examination, in terms of percussion of the facial sinuses producing tenderness, as well as CT scan, which confirmed maxillary sinusitis.  In reviewing the claims file and the service treatment records, the physician saw that on two occasions the Veteran was diagnosed with seasonal allergies during service.  However, on both of these occasions, his symptoms were not consistent with sinusitis.  Also, the physician did not see any other episodes in the Veteran's service treatment records of note, and in fact did not see any point during the Veteran's service career where he was diagnosed with, or had symptoms consistent with sinusitis.  Thus, the physician opined that it was less likely than not that the Veteran's current sinusitis was related to service, as the Veteran did not have the diagnosis or symptoms consistent with the diagnosis during service.      

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




IV.  Analysis

In the instant case, it is apparent that the Veteran experienced some level of allergy problems in service, as shown by his recorded medical visits in August 2003 and July 2004.  However, although he also complained of "sinus problems", there is no objective evidence of any underlying sinus pathology during service.  In this regard, both the August 2003 and July 2004 progress notes show only a diagnosis of seasonal allergies and the accompanying physical examinations did not show the presence of any sinus pressure or headaches.  Accordingly, even though the Veteran complained of sinus problems, the service treatment records do not show that sinusitis was actually manifested during service.  It is again noted that he has been service connected allergic rhinitis.

Post-service, right maxillary sinusitis was objectively shown by the CT scan conducted in conjunction with the April 2007 VA examination and earlier, in March 2007, the Veteran affirmatively reported moderate frontal and cheek pressure.   However, in his May 2010 VA opinion, the VA physician affirmatively found that it was less likely than not that the Veteran's current sinusitis was related to service as he did not have a sinusitis diagnosis, or symptoms consistent with a sinusitis diagnosis, during service.  There are no medical opinions of record to the contrary.  Thus, the weight of the evidence is against a finding that the Veteran's current sinusitis is related to service, to include allergy problems therein.  38 C.F.R. § 3.303(d).  Also, although the Veteran is, at the very least, competent to testify regarding his symptoms during service, given the VA physician's  medical finding that the Veteran did not have sinusitis symptoms or a diagnosis during service, the weight of the evidence is against a finding that sinusitis became manifest during service, despite the Veteran's in-service complaints of sinus problems.  38 C.F.R. § 3.303.

Additionally, although the Veteran alleges that his current sinusitis is related to service, as a  layperson, he is not competent to provide an opinion related to such a complex medical question as the etiology of sinusitis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Accordingly, given that sinusitis is not shown to have become manifest in service and is not shown to be otherwise related to service, to include allergy problems therein, the preponderance of the evidence is against the Veteran's claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

         
ORDER

Service connection for sinusitis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


